MURRAY, Judge
(concurring):
I concur. It is regrettable that a case as well tried as this one, and as well reviewed in a lengthy, thorough staff judge advocate review, in which the evidence was given detailed examination and excellent critical appraisal, must fall on the basis of a denial of speedy trial. But such is the case! Positive action must be taken by the appellate courts to correct any inexcusable denial of fundamental military due process irrespective of the remaining merits of the case, sub judice. The exhortations and warnings of the appellate courts can no longer be ignored by simply releasing an accused from pretrial restraint on the 89th day in order to avoid the presumptive effect of the Burton rule. The responsible administrators of the law on the trial and intermediate levels are charged with great responsibility to protect our system of justice and to jealously safeguard all our fundamental due process rights during the pretrial, trial, and post-trial stages of each and every case. The consequences of the derelictions in the pretrial phases in the case, sub judice, must be borne by the government and notwithstanding what may well have been a sound case on its merits, the findings in this instance cannot be sustained in the face of a fundamental denial of pretrial due process. In the interest of preserving the integrity of the military justice system, I must concur in the Chief Judge’s determination that the findings be set aside and the Charge dismissed.